Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

1.	Claim 73 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 73 depends on claim 11.  Claim 11 recites that the first material represented by the formula (1e) does not comprise a structure of formula (51) (containing a fluorenyl group) in a molecule (see pages 6-7 of the claim list).  However, claim 73 recites that the first material represented by the formula (1e) contains a substituted or unsubstituted fluorenyl group, i.e., L in the formula (1e) is a substituted or unsubstituted fluorenyl group.  Accordingly, claim 73 does not further limit the first material recited in claim 11.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


2.	Claims 11-12, 16, 19-21, 29-31, 40, 45, 51-54, 59-63, 66, 68-71 and 75-76 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Kwong et al. (US 2006/0088728).
	Regarding claims 11, 29, 66, 68-71 and 75-76, Kwong discloses an organic light emitting device comprising an organic thin film layer which includes an emissive layer between a cathode and an anode.  The light emitting layer comprises a host material  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (I) 
    PNG
    media_image2.png
    200
    324
    media_image2.png
    Greyscale
 (II)
    PNG
    media_image3.png
    283
    333
    media_image3.png
    Greyscale
(III)
    PNG
    media_image4.png
    265
    317
    media_image4.png
    Greyscale
(IV)
	In the above formulae, each R can be mono-, di-, or tri-substituted and the substituents may be the same or different, which may be alkyl, alkenyl, alkynyl, aryl, thioalkoxy, halo, haloalkyl, cyano, carbonyl, carboxyl and heteroaryl groups.  Kwong also discloses that at least two of the Rs can be a carbazole group as shown in the following examples ([0065]-[0080]).  
	
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 
	Accordingly, Kwong discloses that the host material comprises a compound represented by the above formulae (I)-(IV), wherein the formulae can be substituted with two carbazole groups and at least an additional substituent which includes a cyano group. The compound represented by the above formulae falls within the scope of formula (1e) recited in claims 11, 29, 66, 68-71 and 75-76.
	Regarding claims 12, 51-54, 60 and 62, Kwong does not require that the light emitting layer must comprise a heavy metal complex.  Kwong discloses that materials other than the metal complex can be used for the light emitting layer including the non-metal complex emissive materials (see, e.g., [0035]).
Regarding claims 16 and 30-31, Kwong discloses that three of the Rs can be a carbazole group ([0060]).
	Regarding claims 19-21, 59 and 61, the specification of the ‘658 patent describes that the delayed fluorescence ratio is directly related to the use of a host material (col. 25, line 64 - col. 26 of the ‘658 patent). The residual strength ratio is directly related to the delayed fluorescence ratio, and thus directly related to the use of the specific host material (col. 28, lines 31-35 of the ‘658 patent). Accordingly, since Kwong discloses an organic light emitting device comprising the same host material as claimed, the same host material would also inherently have the same functions and properties as recited in claims 19-21, 59 and 61. 
	Regarding claims 40 and 45, Kwong does not require that the host material must comprise any of the partial structure excluded in the instant claims. As stated above, Kwong discloses the host materials represented by the above formula (I)-(IV), which are different from the compounds excluded in instant claims 40 and 45 ([0065]-[0080]).
	Regarding claim 63, Kwong discloses that the emitting layer can be fluorescent ([0003], [0026] and [0035]). 

	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3.	Claims 11-12, 16, 19-21, 29-31, 38, 40, 42, 44-48, 51-57, 59-66 and 68-76 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwong in view of Nishimura et al. (WO 2011/15507, US 2013/0075716, which is a U.S. equivalent of Nishimura, is hereinafter used as a translation). 
	Kwong is relied upon for the reasons stated above in Rejection No. 2.
	Regarding claims 11, 16, 29-31, 64-66, 68-71 and 75-76,  as stated above, Kwong discloses a host material comprising a compound falling within the scope of formula (1e) recited in claim 11, wherein B is independently a group of formula (5), and wherein X1 in formula (5) is the linking group represented by formula (43) (a carbazole group).  The above listed formulae recited in claim 11 are reproduced below.	
    PNG
    media_image8.png
    200
    380
    media_image8.png
    Greyscale
    (1e) 

    PNG
    media_image9.png
    200
    384
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

not disclose that the linking group L is a group represented by the above formula (41) or (42) (a dibenzofuranyl group or dibezothiophenyl group, respectively).  
	Nishimura teaches an organic EL device comprising an emitting layer between a cathode and an anode ([0028]).  The emitting layer comprises a host material containing “a compound having carbazole rings as a partial structure thereof and having in the molecule a benzene ring or a partial structure represented by the following formula (20), and all the carbazole rings of the compound are each substituted at the 9-position, substituted with a substituent(s) represented by the following formula (19) at one or more of the 1-position to the 8-position, and substituted at the 2-position or the 3-position” ([0295]).  In formula (19), * represents a bonding portion relative to the carbazole ring, and Ar1 represents an aromatic hydrocarbon ring ([0296]).  
	
    PNG
    media_image11.png
    126
    112
    media_image11.png
    Greyscale
(19) 
    PNG
    media_image12.png
    200
    360
    media_image12.png
    Greyscale
(20)
	Examples of the above compound include the following structures (pages 38-42): 

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

	Nishimura also discloses that the aromatic hydrocarbon ring of Ar1 in the above formula (19) include a benzene ring, biphenyl ring (also see the linking group between the two carbazole structures in the above examples), naphthalene ring, pyrene ring, chrysene ring, naphthacene ring, triphenylene ring, o-terphenyl ring, m-terphenyl ring, p-terphenyl ring, fluorene ring, fluoranthrene ring, naphthacene ring, pentacene ring, perylene ring and pentaphene ring. These rings may have a substituent R1. Examples of the substituent R1 include a cyano group ([0303]-[0306] and [0047]).  	Accordingly, Nishimura teaches a host material comprising a compound having a similar structure as the host material disclosed by Kwong, i.e., a compound containing two carbazole rings bonded with a linking group which includes a benzene ring, biphenyl ring, naphthalene ring or terphenyl ring and these rings may be substituted with a cyano group.  
	Nishimura also teaches that the same host material can include a compound containing dibenzofuranyl or dibezothiophenyl groups.  Specifically, Nishimura describes that the above formula (20) represents a dibenzofuranyl group or a dibezothiophenyl group when X is an oxygen atom or a sulfur atom, respectively ([0299]).  Examples of the compound containing formula (20) include the following structures (pages 38-42):

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
 
	
	Accordingly, it would have been obvious to one of ordinary skill in the art to substitute the host material disclosed in Kwong with the host material containing dibenzofuranyl or dibezothiophenyl groups as taught by Nishimura to yield similar and predictable results, i.e., to provide the same/similar light emitting function to the organic EL device, as suggested by Nishimura.
	Regarding claims 12, 51-57, 60 and 62, Kwong does not require that the light emitting layer must comprise a heavy metal complex.  Kwong discloses that materials other than the metal complex can be used for the light emitting layer including the non-metal complex emissive materials (see [0035]).
	Regarding claims 19-21, 59 and 61, the specification of the ‘658 patent describes that the delayed fluorescence ratio is directly related to the use of a host material (col. 25, line 64 - col. 26 of the ‘658 patent). The residual strength ratio is directly related to the delayed fluorescence ratio, and thus directly related to the use of the specific host material (col. 28, lines 31-35 of the ‘658 patent). Accordingly, since Kwong discloses an organic light emitting device comprising the same host material as claimed, the same 
	Regarding claims 38, 42 and 44, as stated above, Kwong discloses the same host material represented by formula (1e), wherein B is independently a group of formula (5), wherein X1 in formula (5) is the linking group represented by formula (43) (a carbazole group) as recited in claim 11.  However, Kwong does not disclose that the linking group is not a carbazole group as recited in claims 38, 42 and 44.  
	Nishimura teaches that the host material can be a compound containing a dibenzofuranyl group or dibezothiophenyl group as shown in the following formulae, wherein X can be O or S ([0262]-[0265] and [0281]-[0294]). The following compounds do not contain a carbazole group.
 
    PNG
    media_image18.png
    176
    344
    media_image18.png
    Greyscale
  
    PNG
    media_image19.png
    200
    348
    media_image19.png
    Greyscale
 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale

	Examples of the above compound include the following structures ([0265] and [0294]): 
	
    PNG
    media_image21.png
    200
    304
    media_image21.png
    Greyscale

    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale

1 to R12 include a cyano group ([0262]-[0265] and [0281]-[0294] and [0047]).  
	Accordingly, it would have been obvious to one of ordinary skill in the art to substitute the host material disclosed in Kwong with the host material containing a dibenzofuranyl or dibezothiophenyl group and without a carbazole group as taught by Nishimura to yield similar and predictable results, i.e., to provide the same/similar light emitting function to the organic EL device.
	Regarding claims 40 and 45-48, Kwong does not require that the host material must comprise any of the partial structure excluded in the instant claims. As stated above, Kwong discloses host materials represented by the above formula (I)-(IV), which are different from the compounds excluded in instant claims 40 and 45-48 as a host material ([0065]-[0080]).
	Regarding claim 63, Kwong discloses that the emitting layer can be fluorescent ([0003], [0026] and [0035]). 
	Regarding claims 72-74, Kwong does not disclose the host material represented by formula (1e), wherein L in formula (1e) is a pyrenyl group as recited in claim 72, a fluorenyl group as recited in claim 73 or a chrysenyl group as recited in claim 74.
	As stated, above, Nishimura teaches a host material comprising a compound having same/similar structures as the host material disclosed by Kwong, i.e., a compound containing two carbazole rings bonded with a linking group including a benzene ring, a biphenyl ring, naphthalene ring or terphenyl ring.  These rings may be substituted with a cyano group.  Nishimura also teaches that the linking group can also be a pyrene ring, a fluorene ring or a chrysene ring ([0303]-[0306] and [0047]).    
.

4.	Claims 18, 35 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwong or Kwong in view of Nishimura, as applied to claims 11-12, 16, 19-21, 29-31, 38, 40, 42, 44-48, 51-57, 59-66 and 68-76 above, and further in view of Jarikov (US 2004/0076853). 
	Kwong or Kwong in view of Nishimura is relied upon for the reasons as set forth above in Rejection Nos. 2-3. 
	Additionally, Kwong discloses that the fluorescent dopant material includes DMC (4-(dicyanomethylene)-2-methyl-6-[4-(dimethylaminostyryl)-4H-pyran]) and DMQA (N,N′-dimethyl-quinacridone) ([0035]).  
	Kwong or Kwong in view of Nishimura does not specifically disclose that the dopant material is a compound recited in claims 18, 35 and 50.
	However, using the dopant material recited in claims 18 and 35 in a light emitting layer of an organic light emitting device is known in the art.  For example, Jarikov discloses an organic light-emitting device comprising a luminescent layer.  The luminescent layer comprises a host and at least one dopant material ([0053]).  For green-blue, blue-green, and blue-emitting devices, Jarikov teaches that a preferred 
    PNG
    media_image23.png
    102
    270
    media_image23.png
    Greyscale

	In the above formula, the styrylbenzene group is also a substituted aryl group ([1603]-[1606]).
	Jarikov also teaches that, for yellow- and orange-emitting devices, another preferred class of dopants includes a compound represented by the following formula, wherein R1 to R12 can be a diarylamino group ([1589]-1592]). 

    PNG
    media_image24.png
    95
    231
    media_image24.png
    Greyscale

	The above formulae fall within the scope of claims 18 and 35.
	Jarikov further teaches that the doped luminescent layer of various compositions as disclosed provides the light emitting devices with improved operational stability, lower drive voltage, excellent luminance efficiency and color chromaticity ([0005]-[0010] and [0019]). 
	Accordingly, it would have been obvious to one of ordinary skill in the art to substitute the dopant materials of Kwong with the dopant materials suggested by Jarikov to yield similar and predictable results including providing the devices with excellent luminance efficiency and color chromaticity, as taught by Jarikov. 
.

Allowable Subject Matter
Claim 67 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  
	The cited references including Kwong and Nishimura, alone or in combination, do not teach or render obvious the device as recited in claim 67, wherein, in the formula (1e), B is independently a group of formula (5), and X1 in the group of the formula (5) is a linking group of the formula (45). The cited formulae are reproduced below. 

    PNG
    media_image8.png
    200
    380
    media_image8.png
    Greyscale
(1e)
    PNG
    media_image9.png
    200
    384
    media_image9.png
    Greyscale
 
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale



Response to Arguments
Applicant's amendment to claim 11 has overcome the 35 USC 102(e) rejections based on Mizuki and Mizuki in view of Yu, and the double patenting rejections based on US 9,130,174 set forth in the Office action mailed 8/30/2021.  However, as set forth above, new grounds of rejections are made based on the teachings of Kwong and Kwong in view of Nishimura.  
Additionally, with respect to Nishimura, Applicant argues (Remarks, page 27):

	Nishimura describes, e.g., at ¶¶ [0295] and [0296], a compound 	having a carbazole ring as the second host, the compound having a 	structure in which a substituent of formula (19) is bonded to one of carbon 	atoms at the first to eighth positions of the carbazole ring.

                  
    PNG
    media_image26.png
    310
    298
    media_image26.png
    Greyscale
(19) 
    PNG
    media_image27.png
    200
    316
    media_image27.png
    Greyscale

 		
	According to Nishimura, the structure in which the substituent of 	formula (19) on the above left is bonded to a carbon atom the third 	position of the carbazole ring is as indicated on the above right.
	Nishimura describes at ¶¶ [0036] to [0047] that its substituent of 	formula (19) is the same as R in its formula (1). Examples of Nishimura's 	R in its formula (1) include an alkyl group, a cycloalkyl group, an aryl 	group, and a heteroaryl group, in which a cyano group is also included in 	such numerous groups.
	Even if a cyano group is selected as Nishimura's R1, an aromatic 	ring substituted by a cyano group, i.e., a substituent of formula (19), is 	bonded to one of the carbon atoms at the first to eighth positions of the 	carbazole ring, not the nitrogen atom at the ninth position thereof.
	In contrast, when B in the claimed first material is a carbazolyl 	group, an arylene group serving as L, which is substituted by a cyano 	group serving as A, is directly bonded to the nitrogen atom at the ninth 	position of the carbazolyl group, as defined in claim 11 (emphasis in 	original). 

Applicant’s arguments are unpersuasive since Nishimura discloses that “all the carbazole rings of the compound are each substituted at the 9-position” ([0295]).  Nishimura also describes that the examples of the above compound include the following structures (pages 38-42), wherein the carbazolyl groups are substituted at the 9-position as well as at the first to eighth positions (the following compounds can also be substituted with a cyano group, see Rejection No. 3 above): 

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

	Accordingly, Nishimura teaches a host material comprising a compound containing a similar structure as the claimed compound represented by formula (1e).
With respect to the rejection of claim 73 under 35 USC 112(d), Applicant argues (Remarks, page 30):
Regarding the rejection under 35 USC § l 12(d), claim 11's formula (1e) 	recites that L is an arylene group, and A (cyano group) and two B are 	bonded to L

			
    PNG
    media_image28.png
    128
    278
    media_image28.png
    Greyscale

39, L61, and 	Rx are bonded to a fluorene ring. Since R39, L61, and Rx are not a cyano 	group, a cyano group is not bonded to the fluorene ring of formula (51)

	
    PNG
    media_image29.png
    209
    776
    media_image29.png
    Greyscale


	The exclusion of the structure of formula (51) in claim 11 does not 	exclude a fluorenyl group (a fluorenyl group bonded to a cyano group) 	serving as L but excludes a structure of formula (51), i.e., a fluorenyl group 	not bonded with a cyano group.  Accordingly, claim 73 should further limit 	claim 11.

The Examiner disagrees. Claim 11 recites “the first material represented by the formula (1e) does not comprises a structure of formula (51)”, and thus, excludes the first material represented by the formula (1e) from containing the structure of formula (51), i.e., a fluorenyl group. 

    PNG
    media_image30.png
    63
    138
    media_image30.png
    Greyscale
 (1e)              
    PNG
    media_image31.png
    105
    389
    media_image31.png
    Greyscale
(51)
As stated above in Rejection No. 1, claim 73 recites that, in the formula (1e), L is a substituted or unsubstituted fluorenyl group.  In other words, claim 73 recites that the formula (1e) includes a fluorenyl group.  Accordingly, claim 73 does not further limit the first material recited in claim 11.  

Duty to Disclose
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,099,658 is or was involved. These proceedings would include interferences, reissues, 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Xu whose telephone number is 571-272-7414. The examiner can normally be reached on Monday through Thursday from 7:00 am to 4:30 pm and Friday from 7:00 am to 11:00 am.  If the attempts to reach the examiner are unsuccessful, the examiner's supervisor, Timothy Speer or Jean Witz, can be reached by dialing 313-446-4825 or 571-270-1046, respectively.  The official fax number for the organization where this application is assigned is 571-273-9900.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/LING X XU/Patent Reexamination Specialist
Art Unit 3991      
/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991